Citation Nr: 1031730	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-29 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back injury, to 
include herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 Regional Office (RO) in Huntington, 
West Virginia rating decision.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2010.  A transcript of that proceeding has been 
associated with the claims file.

Initially, the Board notes that the Veteran originally brought a 
claim for two back injuries and a herniated disc.  After 
development, the August 2007 rating decision styled the issue as 
a claim for service connection for degenerative changes to the 
cervical spine, post discectomy and fusion.  The Veteran 
submitted a notice of disagreement without comment as to the 
classification of the issue and the subsequent statement of the 
case (SOC) styled the issue the same as the rating decision.  
Thereafter, the Veteran submitted an October 2008 substantive 
appeal to the SOC, wherein the Veteran noted that the SOC had 
focused on his neck, but that he intended to claim a back injury.  
During his April 2010 Board hearing, the Veteran reiterated that 
his claim was not for a neck disability, but for a back 
disability.  Specifically, the Veteran asserts that he injured 
his low back in a motorcycle accident wherein he claims to have 
been thrown about 81 feet, sustaining a hand and leg injury for 
which he was hospitalized for 45 days.  The Veteran and his 
representative noted the error in the rating decision and SOC, 
and it is clear from their testimony that they wished for the 
Board to consider the claim as the Veteran intended it to be.  
Accordingly, the matter on appeal has been recharacterized on the 
title page of this decision.  Furthermore, given the Veteran's 
obvious intent that the matter be adjudicated by the Board, the 
Board finds that the Veteran is not prejudiced by the 
misclassification of the issue in the prior development and 
consideration by the agency of original jurisdiction and that the 
issue may be properly addressed by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. 
Reg. 49,747 (1992)).




FINDING OF FACT

The Veteran currently has a low back disorder, to include 
herniated discs at L4-L5 and L5-S1, but there is no competent 
evidence that shows a causal link between his low back disorder 
and any remote incident of service.


CONCLUSION OF LAW

A chronic low back disorder, to include a herniated disc, was not 
incurred in or aggravated by service, nor may it be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  Significantly, in light of the 
above discussion, the Board notes that the February 2007 letter 
asked for information relating to the Veteran's claimed back 
injury and disc herniation.

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran has not indicated that he has received treatment for his 
back problems from the VA.  Private medical records identified by 
the Veteran have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.    

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the Board concludes an examination is 
not needed.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed in greater detail below, the Board 
believes that there is no credible evidence suggesting an 
association between any alleged current disability and any event, 
injury, or disease in service.  Specifically, there is no 
credible evidence of a competent in-service complaints, 
treatment, or diagnosis of a low back disability; no credible 
evidence of continuity of symptomatology from service; and no 
competent and credible evidence otherwise linking any current 
claimed disability and the Veteran's military service.  Thus, VA 
is not required to provide the Veteran with a VA examination in 
conjunction with this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
As there is no evidence or claim that the Veteran was diagnosed 
with arthritis of the low back within one year of service the 
above provision is not applicable. 
 
In the alternative, to establish a right to compensation for a 
present disability on a direct basis, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran contends that he had a motorcycle 
accident in 1982 while in service.  The Veteran alleges that he 
was thrown 81 feet in the accident and that he suffered injuries 
to his left hand, right knee, and low back.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnoses of a low back disability in 
service.  The records do indicate treatment in April 1982 for a 
laceration of the right knee, on which the Veteran had an 
operation to close the wound one week later, and for fracture of 
the bases of the 2nd, 3rd, and 4th metacarpals of the left hand, 
for which the Veteran received a volar splint.  Subsequent 
records indicate a motorcycle accident at some point prior to 
June 1982 and resulting problems with his bilateral hands and 
wrists.  Follow-up treatment indicated some swelling of the left 
hand, but no complaints of pain.  In January 1983, the Veteran 
was evaluated for a soft tissue injury to his right knee.  

The Veteran concedes that he did not complain about low back 
problems at the time of the motorcycle accident or thereafter 
during service.  He explained that the pain he was experiencing 
from the hand and the knee distracted his focus from his back.

Approximately one year after service, in November 1984, the 
Veteran filed a claim for entitlement to service connection for 
his left hand and right knee injuries.  At that time, the Veteran 
did not file a claim for low back problems.

The first medical evidence of a low back disability is from an 
October 1996 MRI that showed degenerative disc disease with disc 
desiccation and disc space narrowing at L5-S1 and a central disc 
bulge at L4-L5 with mild spinal canal narrowing.  An April 1999 
MRI showed central disc herniation at L4-L5 and L5-S1.  In July 
2002, the Veteran reported problems with his left hand and right 
knee, but no reported problem with his low back.  The Veteran was 
seen twice by his private physician in January 2003 for low back 
strain.  At that time, the Veteran reported radiating pain down 
the right side, with onset after lifting 40 to 50 pound bags of 
mulch and top soil.  In June 2004, the Veteran was treated for 
fungus of the toenails and, at that time, his back was noted to 
be normal with a normal gait and no muscle atrophy.  In December 
2005, the Veteran denied any neurologic problems or joint pain.  

Thus, the Veteran has current diagnosed degenerative disc disease 
with herniation at L4-L5 and L5-S1.  The crucial inquiry, 
therefore, is whether that low back disability is related to any 
incident of service.  For the reasons and bases set forth below, 
the Board concludes it is not.

The Board finds there is no credible and competent evidence of 
record demonstrating an in-service low back injury or continuity 
of low back problem symptomatology since service.  In reaching 
this decision, the Board has considered the Veteran's statements 
and descriptions of the in-service injury, and his assertions of 
a continuity of symptomatology thereafter.  The Board also 
considered the Veteran's assertion that he failed to report back 
pain following his accident because his other injuries were more 
significant.

The Board notes that a lay person generally is competent to 
report physical symptoms and other evidence of symptomatology, 
such as back pain, but not competent to make complex medical 
diagnoses, to include linking a physical symptom like back pain 
to a specific back disorder like a disc herniation.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  

The above notwithstanding, the Board has "the authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as to the circumstances of his in-
service injuries and continuity of low back problems are 
inconsistent with the objective medical record and the Veteran's 
own contemporaneous statements.  

Significantly, although the Veteran brought claims for his left 
hand and right knee in November 1984, he did not bring a claim 
for a low back disability or otherwise complain of low back 
problems.  Thus, the Veteran brought claims for service 
connection for the other problems resulting from the 1982 
motorcycle accident, but not for the low back problems he claims 
to have had since the same accident.  Nor is there evidence that 
the Veteran sought treatment for any back problems at that time 
or for years later.  In addition, the Veteran's claim noted that 
he had been employed in tree cutting, lawn care and landscaping 
since 1991.  Subsequently, in June 2002 the Veteran noted 
problems with his left hand and right knee, but did not note 
problems with the low back.  Most significantly, in January 2003, 
the Veteran had a strain of his low back, but this was attributed 
to an injury from lifting bags of mulch and top soil, and no 
history of previous injuries were reported.  Multiple other 
treatment records are negative for reports of back pain.  The 
Board finds that all of these factors weigh heavily against 
finding his current assertions of in-service injury followed by a 
continuity of symptomatology thereafter to be credible.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced injury or complaints in service.  
Rather, this is a case in which the record shows that on multiple 
occasions, both during and after service, when he reported 
problems with his left hand and right knee he failed to claim low 
back problems, which the Veteran attributes to the same 1982 
motorcycle accident.  Moreover, multiple records indicate a 
normal back or that he denied problems with the back.  In 
addition, the Veteran brought claims for his left hand and right 
knee in 1984, but not for his back.  The Board finds it 
reasonable to conclude that if the Veteran were experiencing 
continued problems with his back as a result of the 1982 
motorcycle accident, in addition to his left hand and right knee, 
then he would have brought a claim for a low back disability 
contemporaneous to the hand and knee claims.  The Board 
acknowledges the October 1996 and April 1999 MRIs showing disc 
degeneration in the lower lumbar spine.  However, these problems 
were diagnosed over a decade after service, and five years after 
the Veteran began his tree cutting, lawn care and landscaping 
business.  

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter than to the 
recent assertions of a continuity of symptomatology following in-
service injury, which were made in support of his claim.  
Regardless of whether the Veteran is purposely mischaracterizing 
the events in service and thereafter or unintentionally doing so, 
the ultimate conclusion is that his current statements regarding 
a continuity of symptomatology since service are simply not 
credible evidence.  As discussed above, there are objective 
documents and the Veteran's own statements that refute his claim 
of suffering in-service low back injury as a result of the 1982 
motorcycle accident, as well as experiencing low back problems 
since service.  Because of the inconsistency, the Board finds 
that the Veteran's allegations have no probative value.

As there is no credible evidence of a continuity of 
symptomatology since service, no indication that the Veteran is 
competent to render a medical opinion otherwise linking his 
current disability to service, and there is no other medical 
evidence linking any current low back disability to any incident 
of military service, the Board concludes that the preponderance 
of the evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disability must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back injury, to 
include herniated disc, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


